DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,791,845 to Fulop.
Fulop ‘845 teaches limitations for a “fastener clip” -0 as shown and described, “comprising: a top portion” – as indicated at 10, “a first pair of legs and a second pair of legs” – including the radial-projected unthreaded portions which extend the axial length of each side of the central-axial threaded portion of each side, “wherein the first pair of legs and the 5second pair of legs are coupled together by the top portion a first pair of wings and a second pair of wings” – as shown at 31,31 on each side of the fastener, “wherein each of the wings of the first pair of wings is attached along each of the legs of the first pair of legs, and wherein each of the wings of the second pair of wings is attached along each of the legs of the second pair of legs a first set of threads and a second set of threads” – the respective threads of each side of the fastener, “wherein the first set of threads is coupled to each of the legs of the first pair of legs forming a first half-barrel between the legs of the first pair of legs, and wherein the second set of threads is coupled to each of the legs of the second pair of legs forming a second half-barrel between the legs of the second pair of legs a screw” – 1, “wherein the fastener clip is configured to be inserted into and to attach to a slot in a chassis” – although functionally recited as part of some intended use, reference discloses structure and use corresponding to the limitation regardless, “wherein the first pair of wings and the second pair of wings comprise ledges” – 32,32 for example anticipate broad limitation, “wherein the fastener clip is configured to attach to the slot based at least upon 20the ledges being configured to engage the slot” – functional recitation relating to the claimed ‘ledges’ has not clearly defined any particular structure which might be relied on to patentably distinguish from the well known structure of the prior art which is explicitly disclosed to have function that reads on broad recitation, “wherein the first half-barrel of first set of threads and the second half-barrel of the second set of threads form a thread barrel, wherein the threads barrel isscrew being configured to be coupled to the component and to be screwed into the threads barrel” – one of ordinary skill in the art would recognize to be inherent capability of the prior art arrangement due to engageable threaded  structures.
As regards claim 2, reference teaches further limitation of “the fastener clip comprises a first foot and a second footwherein the first foot is-_attached to a bottom of the first pair of legs and wherein the second foot is attached to a bottom of the second pair of legs” – as shown, “wherein the first foot and the second foot are configured to provide a stopping point for the fastener clip being inserted into the slot based at least upon the first foot and the second foot resting against the 5chassis at the stopping point” – as shown and described. 
As regards claim 3, reference teaches further limitation of “the fastener clip is configured to be removed from the chassis based at least upon pushing the ledges off the edge of the chassis by pushing together the first foot and the second foot” – one of ordinary skill in the art would recognize the inherent capability of the prior art structure to function as broadly recited if used with a suitable but unclaimed ‘chasssis’ due to the explicitly disclosed structure and resiliency of that prior art. 
As regards claim 4, reference teaches further limitation of “the screw clip from the chassis based at least upon the screw obstructing a collapsing of the first pair of wings and the second pair of wings when the screw is threaded into thread barrel” – one of ordinary skill in the art would recognize the inherent capability of the prior art structure to function as broadly recited if used with a suitable but unclaimed ‘chasssis’ due to the explicitly disclosed structure and geometry of the prior art clip and screw. 
As regards claim 5, reference teaches further limitation of “thread stops toward a top of the fastener clip, wherein the thread stops extend into a path of the 15screw and 
As regards claim 7, reference teaches further limitation of “each one of the four wings is bent at an angle close to 90 degrees to the top portion” – as shown in Fig 8 for example, the ‘top’ connecting portion (at the lower side of the figure as it happens to be illustrated) of the two sides of the prior art clip is horizontal whereas the legs are vertical. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,791,845 to Fulop.

As regards claim 8, reference teaches limitations for a “fastener assembly system” – as disclosed and shown with respect to Fig 11 for example.
Although reference doesn’t discloses “comprising: a component”, it would have been obvious to one of ordinary skill in the art to attach an additional part, i.e., a ‘component’ between the head of the screw and the ‘foot’(s) 7,7 of the clip in order to attach the component to the disclosed ‘chassis’ 30 as well known in the art, “a chassis section comprising a slot” – 30, “a fastener clip, wherein the fastener clip comprises: 5a top portion; a first pair of legs and a second pair of legs, wherein the first pair of legs and the second pair of legs are coupled together by the top portiona first pair of wings and a second pair of wings, wherein each of the wings of 10the first pair of wings is attached along each of the legs of the first pair of legs, and wherein each of the wings of the second pair of wings is attached along each of the legs of the second pair of legsa first set of threads and a second set of threads, wherein the first set of 15threads is coupled to each of the legs of the first pair of legs forming a first half-barrel between the legs of the first pair of legs, and wherein the second set of threads is coupled to each of the legs of the second pair of legs forming a second half-barrel between the legs of the second pair of legsa screw; wherein the fastener clip is configured to be inserted into and to attach to e-the slot in e-the chassis, wherein the first pair of wings and the second pair of wings comprise ledges, wherein the fastener clip is configured to attach to the slot based 25at least upon the ledges being configured to engage the slot, wherein the first half-barrel of first set of threads and the second half- barrel of the second set of threads form a thread barrel, wherein the threads barrel is configured to receive e-the screw” – as shown, described, and otherwise addressed in greater detail herein above, “wherein the fastener clip is configured to couple a component to the chassis based at least upon the screw being configured to be coupled to the component and to be screwed into the threads barrel” – obvious to one of ordinary skill in the art as addressed herein above. 
As regards claim 9, reference teaches further limitation of “the fastener 5clip comprises a first foot and a second first pair of legs and wherein the second foot is attached to a bottom of the second pair of legs, wherein the first foot and the second foot are configured to provide a stopping point for the fastener clip being inserted into the slot based at least upon the first foot and the second foot resting against the chassis at the 10stopping point” – as shown, descried, and otherwise addressed in greater detail herein above. 
As regards claim 10, reference teaches further limitation of “the fastener clip is configured to be removed from the chassis based at least upon pushing the ledges off the edge of the chassis by pushing together the first foot and the second foot
As regards claim 11, reference teaches further limitation of “the screw is configured to prevent removal of the fastener clip from the chassis based at least upon the screw obstructing a collapsing of the first pair of wings and the second pair of wings when the screw is threaded into thread barrel
As regards claim 12, reference teaches further limitation of “20thread stops toward a top of the fastener clip, wherein the thread stops extend into a path of the screw and 
As regards claim 14, reference teaches further limitation of “
5each one of the four wings is bent at an angle close to 90 degrees to the top portion” – as shown in Fig 8 for example, the ‘top’ connecting portion (at the lower side of the figure as it happens to be illustrated) of the two sides of the prior art clip is horizontal whereas the legs are vertical. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677